
	
		III
		110th CONGRESS
		1st Session
		S. RES. 382
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2007
			Ms. Stabenow (for
			 herself, Mr. Domenici,
			 Mr. Lautenberg, and
			 Mr. Coleman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of World Diabetes
		  Day.
	
	
		Whereas the World Health Organization and the
			 International Diabetes Federation established World Diabetes Day in 1991 with
			 the aim of coordinating diabetes advocacy worldwide;
		Whereas World Diabetes Day is celebrated annually on
			 November 14;
		Whereas, on December 20, 2006, the General Assembly of the
			 United Nations passed a landmark resolution recognizing diabetes as a chronic,
			 debilitating, and costly disease;
		Whereas the resolution designates World Diabetes Day as a
			 United Nations Day to be observed every year starting in 2007 in order to raise
			 global awareness of diabetes;
		Whereas the theme of the 2007 United Nations World
			 Diabetes Day campaign focuses on raising awareness of diabetes in children and
			 adolescents, who face unique challenges when diagnosed with diabetes;
		Whereas the United Nations campaign aims, among other
			 objectives, to firmly establish the message that no child should die of
			 diabetes;
		Whereas the global diabetes epidemic has devastating
			 effects on families, societies, and national economies;
		Whereas diabetes is the 4th leading cause of death by
			 disease in the world, and is the 6th leading cause of death in the United
			 States;
		Whereas diabetes is a leading cause of blindness, kidney
			 failure, amputation, heart attack, and stroke;
		Whereas in almost every country the incidence of diabetes
			 is increasing, growing from an estimated 30,000,000 people worldwide in 1985 to
			 an estimated 245,000,000 people in 2007, and to 380,000,000 by 2025, as
			 reported by the International Diabetes Federation;
		Whereas diabetes is one of the most common chronic
			 childhood diseases;
		Whereas diabetes can strike children at any age, and when
			 diagnosed in young people the risk of developing life-threatening complications
			 at an early age increases and life expectancy is shortened by, on average, 10
			 to 20 years;
		Whereas new figures from the International Diabetes
			 Federation’s Diabetes Atlas suggest that more than 70,000 children develop type
			 1 diabetes each year and 440,000 children worldwide under the age of 14 now
			 live with type 1 diabetes;
		Whereas recent data indicate that 1 out of every 3
			 children born in the United States will develop diabetes during their lifetime,
			 including 1 out of every 2 children from ethnic minority groups;
		Whereas in low- and middle-income countries, many children
			 with diabetes die because they are diagnosed late or misdiagnosed or because
			 insulin is unaffordable, unavailable, or in short supply;
		Whereas the incidence of type 2 diabetes, which was
			 previously rare in children, is rising at alarming rates, with more than 200
			 children a day developing this form of diabetes;
		Whereas obesity is a major contributor to type 2
			 diabetes;
		Whereas according to the International Obesity Task Force
			 of the International Association for the Study of Obesity, 155,000,000
			 school-age children worldwide are overweight, representing at least 1 out of
			 every 10 school-age children;
		Whereas at least 30,000,000 of those overweight children
			 are classified as obese, accounting for at least 2 percent of the world’s
			 children between the ages of 5 and 17 years of age;
		Whereas research has shown conclusively that type 2
			 diabetes can be prevented or significantly delayed through healthy weight
			 maintenance and regular physical activity;
		Whereas adopting a lifestyle high in physical activity and
			 adopting a low-sugar, low-fat diet can successfully prevent the onset of
			 obesity and diabetes among school-age children;
		Whereas diabetes is costly, with the world estimated to
			 spend at least $232,000,000,000 in 2007 and over $302,500,000,000 by 2025 to
			 treat and prevent diabetes and its complications;
		Whereas world treatment costs for diabetes are growing
			 more quickly than the world population;
		Whereas diabetes threatens to subvert global economic
			 advancement by both straining government budgets worldwide (with the cost of
			 diabetes-related disability payments, pensions, social and medical service
			 costs, and lost revenue) and burdening private health insurers and employers
			 with spiraling health care costs;
		Whereas by 2025 the largest increases in diabetes
			 prevalence will take place in developing countries, whose economies are less
			 able to support increased expenditures to provide for those with the disease
			 and engage in effective prevention efforts; and
		Whereas the economic impact of diabetes threatens to
			 undermine the achievement of the United Nation’s Millennium Development Goals
			 for developing countries: Now, therefore, be it
		
	
		That the Senate supports the goals and
			 ideals of World Diabetes Day.
		
